IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TONYA JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4536

ADAM'S C-MART, INC., and
MITSUI SUMITOMO,

      Appellees.

_____________________________/

Opinion filed October 6, 2017.

An appeal from an order of Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: August 4, 2013.

Bradley G. Smith and Nicolette E. Tsambis of Smith, Feddeler & Smith, P.A.,
Lakeland, for Appellant.

John G. Brady of Brady Law Group, PLC, Tampa, for Appellees.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.